UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4571


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM BARNES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:06-cr-00131-RWT-11)


Submitted:   June 19, 2014                 Decided:     July 7, 2014


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carmen D. Hernandez, Highland, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, James A. Crowell, IV,
Assistant United States Attorney, Jennifer R. Sykes, Special
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Barnes appeals the district court’s judgment

revoking his supervised release and imposing a nine-month prison

term and a three-year, nine-month term of supervised release.

The only issues Barnes raises on appeal challenge the district

court’s decision to impose the nine-month prison term.                              Because

Barnes’ appeal is moot, we dismiss it.

             Barnes’         term    of      supervised            release       began    in

March 2013.        In April 2013, the probation officer petitioned the

district court to revoke Barnes’ supervised release, alleging

that    he   had    violated    three      terms      of   his     supervised      release.

After a hearing, the district court determined that Barnes had

violated those terms.               Accordingly, the court revoked Barnes’

supervised         release     and        sentenced        him      to     nine     months’

imprisonment       and   a    three-year,        nine-month        term    of    supervised

release.

             During      the    pendency         of    this      appeal,        Barnes   was

released      from       imprisonment.            Accordingly,            his     arguments

challenging the district court’s imposition of the nine-month

prison term are moot.           See United States v. Hardy, 545 F.3d 280,

284-85 (4th Cir. 2008) (noting that appellant’s release from

prison during pendency of appeal mooted challenge to revocation

of     supervised     release       and     imposition        of    prison       sentence);

Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)

                                             2
(whether   this     court    is   “presented   with        a     live    case    or

controversy is a question [the court] may raise sua sponte since

mootness goes to the heart of the Article III jurisdiction of

the courts” (internal quotation marks omitted)).

           Accordingly,      we    dismiss     the     appeal           as    moot.

We dispense   with    oral   argument    because     the       facts    and   legal

contentions   are    adequately   presented    in    the       materials      before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                     3